                                                                                E-FILED
                                                 Thursday, 29 August, 2019 03:03:47 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

PHILIP CARTER,                         )
                                       )
           Petitioner,                 )
                                       )
     v.                                )    Case No. 16-cv-02184
                                       )
UNITED STATES OF AMERICA,              )
                                       )
           Respondent.                 )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Philip Carter’s

Motion to Vacate Sentence Under 28 U.S.C. § 2255 (Doc. 1) and

Amended Motion (Doc. 6). In light of the Supreme Court’s recent

decision in United States v. Davis, 139 S.Ct. 2319 (2019), and as

explained below, the Court finds that Petitioner is entitled to relief

on his claim that his conviction and seven-year sentence of

imprisonment under 18 U.S.C. § 924(c) is unconstitutional.

Accordingly, Petitioner’s § 2255 Motion (Doc. 1) and Amended

Motion (Doc. 6) are GRANTED.




                             Page 1 of 18
                          I. BACKGROUND

     In February 2004, Carter was charged by indictment of

unlawful possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). See Indictment, United States v. Carter,

Central District of Illinois, Urbana Division, Case No. 04-cr-20005-

MPM-DGB-1 (hereinafter, Crim.) (d/e 6). In March 2004, a

Superseding Indictment was filed against Carter, again charging

him with unlawful possession of a firearm by a felon in violation of

18 U.S.C. §§ 922(g)(1) and 924(e) (Count 1), as well as, kidnapping

in violation of 18 U.S.C. § 1201(a)(1) (Count 2), and carrying a

firearm during a crime of violence in violation of 18 U.S.C § 924(c)

(Count 3). See Superseding Indictment, Crim. (d/e 9). On April 14,

2004, following a jury trial, Carter was found guilty on all three

counts of the Superseding Indictment.

     The Presentence Investigation Report (PSR), prepared in

anticipation of Carter’s sentencing, was issued on February 18,

2005. See PSR, Crim. (d/e 40). As recounted in the Government’s

Response and in the PSR, Carter had a lengthy criminal history,

and the underlying facts of the kidnapping offense were,

undoubtedly, violent. See Gov’t Resp. at 1-2 (Doc. 7); PSR ¶¶ 50-

                             Page 2 of 18
74, Crim. (d/e 40). The PSR found that Carter’s total offense level

for his offenses in Counts 1 and 2 was 42, under United States

Sentencing Guidelines (USSG), Chapters Two and Three, and

Carter’s Criminal History Score was VI, under USSG Chapter Four,

Part A. The PSR did not apply a 2-level enhancement for use of a

dangerous weapon pursuant to U.S.S.G. § 2A4.1(b)(3), due to his

conviction on Count 3. PSR ¶ 39. The PSR determined Carter’s

sentencing guideline range to be 360 months to life imprisonment.

PSR ¶ 105.

     The PSR further found that Carter was an Armed Career

Criminal based on five previous convictions for “crimes of violence”:

Unlawful Imprisonment in the First Degree, Logan County Court,

Case No. 81-CR-065; Escape, Davidson County Criminal Court

Case, No. 86-W-519; Complicity to Burglary in the Third Degree-2

counts, Simpson District Court, Case No. 96-CR-131; Burglary in

the Third Degree-2 counts, Butler District Court, Case No. 95-CR-

00072-001; and Sexual Abuse in the First Degree-4 counts,

Grayson Circuit Court, Case No. 98-CR-00065. PSR ¶ 48.

However, because Carter’s offense level was equal to the level

provided for by the Armed Career Criminal guideline (42), and

                            Page 3 of 18
because Carter’s criminal history score was already equal to the

score provided by the Armed Career Criminal guideline (VI), Carter’s

guideline range was not enhanced based on his status as an Armed

Career Criminal.

     Carter’s statutory mandatory minimum sentence on Count 1

was 15 years because of his status as an Armed Career Criminal.

See 18 U.S.C. § 924(e). Additionally, Carter was statutorily required

to serve a seven-year sentence on Count 3, carrying a firearm

during a crime of violence in violation of 18 U.S.C § 924(c),

consecutive to any sentence imposed on Counts 1 and 2. See 18

U.S.C. § 924(c)(1)(A)(ii).

     On March 10, 2005, Judge Michael P. McCuskey sentenced

Carter to 600 months’ imprisonment, consisting of 516 months on

each of Counts 1 and 2 to be served concurrently, and 84 months

on Count 3 to be served consecutively to Counts 1 and 2, followed

by 5 years’ supervised release. See Judgment, Crim., (d/e 43).

     On appeal, appointed counsel filed an Anders brief, noting

that any argument that Carter’s sentence was unreasonable would

be frivolous. United States v. Carter, No. 05-1629 (7th Cir.). The

Seventh Circuit granted counsel’s motion to withdraw, and

                             Page 4 of 18
dismissed the appeal on July 24, 2006. Carter did not seek a writ

of certiorari, so his conviction became final in 2006.

     On June 10, 2016, Carter filed a pro se Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1).

This Court dismissed Carter’s ineffective assistance of counsel claim

and his claim of an alleged error in his Armed Career Criminal

designation on July 13, 2016. See Order (Doc. 3). However, the

Court ordered that Carter may proceed on his claim that his seven-

year sentence of imprisonment under 18 U.S.C. § 924(c) is

unconstitutional in light of United States v. Johnson, 135 S.Ct.

2551 (2015), and appointed the Federal Public Defender as counsel

for Carter. Carter, through counsel, filed an amended motion in

August 2016 (Doc. 6). The Government filed a response (Doc. 7),

and Carter filed a Reply (Doc. 8).

     In March 2017, Carter filed a Motion to Cite Additional

Authority after the Seventh Circuit decided United States v.

Jenkins, 849 F.3d 390 (2017), which held that federal kidnapping

under 18 U.S.C. § 1201(a) did not qualify as a crime of violence

under § 924(c)(3). However, on June 15, 2018, the Supreme Court

vacated the Seventh Circuit’s judgment for further consideration in

                             Page 5 of 18
light of Sessions v. Dimaya, 138 S.Ct. 1204 (2018) (holding the

residual clause of 18 U.S.C. § 16—which is worded identically to

the residual clause of 18 U.S.C. § 924(c)(3)—was unconstitutionally

vague). In January 2019, after additional briefing, the Seventh

Circuit stayed Jenkins until the Supreme Court announced its

decision in United States v. Davis, No. 18-431.

     On June 24, 2019, the Supreme Court announced its decision

in Davis, which held that courts must use the categorical approach

to determine if an offense is a crime of violence under § 924(c), and

that § 924(c)’s residual clause is unconstitutionally vague. United

States v. Davis, 139 S.Ct. 2319 (2019).

     On July 10, 2019, finding that Davis likely resolves Carter’s

claim in his favor, this Court ordered the Government to inform the

Court if it would like to request any additional briefing addressing

the impact of the Davis. After the Government sought an extension,

the Government was given until August 19, 2019, to file any

supplemental briefing. See July 23, 2019, Text Order. The

Government has not submitted any further filings, so the Court




                            Page 6 of 18
presumes that it does not wish to file any supplemental briefing.

This Order follows.

                            II. ANALYSIS

     A person convicted of a federal crime may move to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Relief

under § 2555 is an extraordinary remedy because a § 2255

petitioner has already had “an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

Post-conviction relief under § 2255 is “appropriate for an error of

law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete

miscarriage of justice.” Harris v. United States, 366 F.3d 593, 594

(7th Cir. 2004) (internal quotation marks omitted).

     Here, Carter argues his conviction for carrying a firearm in

furtherance of a crime of violence pursuant to 18 U.S.C. § 924(c) is

invalid in light of the Supreme Court’s opinion in Johnson v. United

States, 135 S. Ct. 2551 (2015). A “crime of violence” under § 924(c)

is defined as a felony offense that:

     (A) has as an element the use, attempted use, or
         threatened use of physical force against the person or
         property of another, or

                             Page 7 of 18
     (B) [ ] by its nature, involves a substantial risk that
         physical force against the person or property of
         another may be used in the course of committing the
         offense.

18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is referred to as the “force

clause,” and § 924(c)(3)(B) is referred to as the “residual clause.”

See United States v. Jenkins, 849 F.3d 390, 392 (2017). In light of

recent Supreme Court and Seventh Circuit precedent, Carter’s

claim has merit and his claim necessarily relies on Johnson and

Davis. Moreover, the Court finds that Carter’s claim is not

procedurally defaulted or untimely and that he is entitled to relief

under 28 U.S.C. § 2255.

  A. Carter’s § 924(c) Conviction and Sentence is Invalid

     Because Federal Kidnapping is Not a Crime of Violence.

     After the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019), and the Seventh Circuit’s decision in United

States v. Jenkins, 849 F.3d 390 (7th Cir. 2017), Carter’s claim has

merit. In 2015, the Supreme Court held that the similarly worded

residual clause of the ACCA, § 924(e), was unconstitutionally vague.

Johnson, 135 S.Ct. at 2563. After Johnson, the validity of the §

924(c)(3)(B) residual clause was uncertain. However, on June 24,

                             Page 8 of 18
2019, the Supreme Court, in United States v. Davis, 139 S. Ct.

2319 (2019), held that § 924(c)’s residual clause is

unconstitutionally vague as well.

      After Davis, a conviction under § 924(c) is only valid if the

underlying offense qualifies as a crime of violence under the “force”

clause. Here, Carter’s underlying offense is federal kidnapping

under 18 U.S.C. § 1201(a)(1). In United States v. Jenkins, 849 F.3d

390 (7th Cir. 2017), reh’g denied (Apr. 20, 2017), cert. denied, 137

S. Ct. 2280 (2017), and cert. granted, judgment vacated on other

grounds, 138 S. Ct. 1980 (2018), the Seventh Circuit held that

federal kidnapping under 18 U.S.C. § 1201(a) did not qualify as a

crime of violence under § 924(c)’s force clause.1 The federal

kidnapping statute punishes:

      [w]hoever unlawfully seizes, confines, inveigles, decoys,
      kidnaps, abducts, or carries away and holds for ransom
      or reward or otherwise any person ... when the person is
      willfully transported in interstate or foreign commerce ...



1
 While this judgment was vacated by the Supreme Court for further
consideration in light of Sessions v. Dimaya, 138 S.Ct. 1204 (2018), the
Seventh Circuit has now again entered its judgment vacating Jenkin’s
conviction in light of Davis, and its holding that federal kidnapping under 18
U.S.C. § 1201(a) did not qualify as a crime of violence under § 924(c)’s force
clause remains valid. See United States v. Jackson, No. 14-2898, 2019 WL
3423363, at *2 (7th Cir. July 30, 2019).
                                 Page 9 of 18
18 U.S.C. § 1201(a). In Jenkins, the Government did not argue that

“unlawfully seizing, confining, inveigling, decoying, kidnapping,

abducting, or carrying away” required force, and the Seventh

Circuit found that “hold[ing] for ransom or reward or otherwise”

could be accomplished without physical force. Jenkins, 849 F.3d at

393. Accordingly, Carter’s offense of federal kidnapping pursuant

to 18 U.S.C. § 1201(a) does not qualify as a crime of violence for the

purposes of § 924(c).

  B. Carter’s Claim Relies on Johnson, as well as Davis.

     In the Government’s September 2016 response, the

Government argued that Carter’s claim is actually based on

Descamps v. United States, 133 S. Ct. 2276 (2013), and Mathis v.

United States, 136 S. Ct. 2243 (2016), rather than Johnson. This is

so, the Government argued, because Carter’s conviction relied on

the force clause, which Johnson did not impact. And, his claim

that federal kidnapping does not fall under the force clause relies

on Mathis and Descamps, not Johnson. And, accordingly, the

Government argued that Carter is not entitled to relief because his

claim is procedurally defaulted and untimely and because

Descamps does not apply retroactively.

                            Page 10 of 18
     However, the Seventh Circuit’s decision in Cross v. United

States, 892 F.3d 288 (7th Cir. 2018), rejected a nearly identical

argument. The petitioners in Cross had been sentenced as career

offenders under the mandatory sentencing guidelines. Id. at 291.

In light of Johnson, the petitioners brought § 2255 Motions and

argued that the residual clause in the career offender guideline was

unconstitutionally vague. Id. The Government argued that one

petitioner’s claim was actually based on an earlier case—Curtis

Johnson v. United States, 559 U.S. 133, 130 S. Ct. 1265 (2010). At

the time of sentencing, the petitioner’s offense of simple robbery

qualified under the elements clause, while after Curtis Johnson, his

offense only qualified under the residual clause. Cross, 892 F.3d at

297. The Government argued that Curtis Johnson, rather than

Johnson, triggered the limitations period under § 2255(f)(3), and the

petitioner’s claim was now untimely. Id.

     The Seventh Circuit, however, found that “[p]rior to Johnson,

[the petitioner] had no basis to assert that his sentence was illegal

and thus he could not claim a right to be released. Curtis Johnson

did not change that fact: all it did was to eliminate the elements

clause as a basis for [petitioner’s] status, which became entirely

                            Page 11 of 18
dependent on the residual clause. There matters stayed

until Johnson. Only then could [the petitioner] file a nonfrivolous

motion for relief.” Id.

      The same is true here. Prior to Johnson, and now, Davis, any

argument based on Descamps that Carter’s federal kidnapping

offense was not a crime of violence for the purposes of § 924(c)

under the force clause would have been frivolous. Carter’s

conviction would have remained valid under the residual clause. It

was not until Johnson that Carter could “file a nonfrivolous motion

for relief.”

      Moreover, the Seventh Circuit’s decision in Jenkins did not

rely on Mathis or Descamps in reaching its holding that federal

kidnapping was not a crime of violence under the force clause of

§ 924(c). In Jenkins, the Government pointed to numerous pre-

Johnson cases that had determined federal kidnapping was a crime

of violence, but the Seventh Circuit found that “none of [those]

cases found that kidnapping had physical force as an element, and

one even expressly stated that it does not.” Jenkins, 849 F.3d at

394. Accordingly, the Court finds that the federal kidnapping

statute’s status as a crime of violence was necessarily affected by

                            Page 12 of 18
Johnson and that Carter’s claim, therefore, relies on both Johnson

and Davis.

  C. Carter’s Claim is Timely Because Both Johnson and Davis

     Apply Retroactively.

     The Government argued that Carter’s claim was untimely

because it relied on Descamps, which does not apply retroactively

on collateral review. Since the Court finds that Carter’s claim relies

on Johnson and Davis, the Government’s argument that Descamps

is not retroactive is moot. Moreover, the Court finds that Carter’s

claim is timely. Pursuant to § 2255(f)(3), a claim is timely if it is

brought within one year of “the date on which the right asserted

was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” 28 U.S.C.

§ 2255(f)(3). The Supreme Court held its holding in Johnson

applied retroactively to cases on collateral review. See Welch v.

United States, 136 S. Ct. 1257, 1268 (2016) (“Johnson announced a

substantive rule that has retroactive effect in cases on collateral

review”). Therefore, Carter, who brought his claim within one year



                             Page 13 of 18
of the Johnson decision, can attack the validity of his sentence in a

§ 2255 motion under Johnson. Id.

     Additionally, the Court finds that Davis, like Johnson, applies

retroactively on collateral review. Generally, “new constitutional

rules of criminal procedure will not be applicable to those cases

which have become final before the new rules are announced.”

Teague v. Lane, 489 U.S. 288, 310 (1989). However, new

substantive rules generally apply retroactively, as well as new

“‘watershed rules of criminal procedure,’” which are procedural

rules “implicating the fundamental fairness and accuracy of the

criminal proceeding.” Welch, 136 S. Ct. at 1264 (2016) (internal

citations omitted).

     Like Johnson, Davis is undoubtedly a new rule as applied to

Carter’s case. See Teague v. Lane, 489 U.S. 288, 301 (1989) (“[A]

case announces a new rule if the result was not dictated by

precedent existing at the time the defendant's conviction became

final.”) (emphasis in original). Moreover, like Johnson, Davis is a

substantive decision because it has “changed the substantive reach

of [§ 924(c),] altering ‘the range of conduct or the class of persons

that the [statute] punishes.’” Welch, 136 S. Ct. at 1265 (citing

                            Page 14 of 18
Schriro v. Summerlin, 542 U.S. 348, 351, 124 S.Ct. 2519

(2004)). Additionally, while the Seventh Circuit has not yet

addressed the issue of Davis’s retroactivity, the Eleventh Circuit has

thoroughly addressed the issue and held that Davis applies

retroactively. In re Hammoud, No. 19-12458-G, 2019 WL 3296800,

at *4 (11th Cir. July 23, 2019) (“In other words, Davis announced a

new substantive rule, and Welch tells us that a new rule such as

the one announced in Davis applies retroactively to criminal cases

that became final before the new substantive rule was

announced.”). Accordingly, the Court finds that Carter can attack

the validity of his sentence in a § 2255 motion that relies on Davis.

Carter’s claim is, therefore, timely under § 2255(f)(3) due to its

reliance on Johnson, as well as, Davis.

  D. Carter’s Procedural Default is Excused.

     In its September 2016 brief, the Government also argued that

Carter’s claim was procedurally defaulted. If a defendant fails to

raise a claim on direct review, he must show both cause and

prejudice in order to raise the claim in post-conviction relief. See

Bousley v. United States, 523 U.S. 614, 622 (1998). Here, the

Court finds that Carter has established prejudice because he was

                             Page 15 of 18
subject to an extended prison term as a result of his § 924(c)

conviction. See Cross v. United States, 892 F.3d 288, 295 (7th Cir.

2018) (We have no doubt that an extended prison term . . .

constitutes prejudice.”).

     Carter has also established cause for failing to object at trial.

“[A] claim that ‘is so novel that its legal basis is not reasonably

available to counsel” may constitute cause for a procedural

default.’” Bousley v. United States, 523 U.S. 614, 622, 118 S. Ct.

1604, 1611 (1998) (quoting Reed v. Ross, 468 U.S. 1, 16, 104 S.Ct.

2901, 2910 (1984). At the time of Carter’s trial and direct appeal,

“no one—the government, the judge, or the [defendant]—could

reasonably have anticipated Johnson.” Cross v. United States, 892

F.3d 288, 295 (7th Cir. 2018) (quoting United States v. Synder, 871

F.3d 1122, 1127 (10th Cir. 2017). Likewise, while Davis might have

been anticipated after Johnson was decided, at the time of Carter’s

trial and direct appeal, no one could have reasonably anticipated

Davis. Accordingly, the Court finds that Carter has shown both




                             Page 16 of 18
cause and prejudice for failing to raise his claim previously, and the

Court will not dismiss his claim for procedural default.

     The Government’s final arguments from its September 2016

brief—that the residual clause of § 924(c) is not unconstitutionally

vague, and that federal kidnapping is a crime of violence under

either the force or the residual clause—are foreclosed by Davis and

Jenkins, as explained above. Accordingly, the Court finds that

Carter is entitled to relief under § 2255, and his conviction and

sentence for carrying a firearm during a crime of violence in

violation of 18 U.S.C § 924(c) must be vacated.

                         III. CONCLUSION

     For the reasons stated above, Petitioner Philip Carter’s Motion

to Correct, Set Aside or Vacate Sentence Under 28 U.S.C. § 2255

(Doc. 1) and Amended Motion (Doc. 6) are GRANTED. Petitioner’s

conviction and sentence for carrying a firearm during a crime of

violence in violation of 18 U.S.C § 924(c), Count 3 of the

Superseding Indictment in Criminal Case 04-cr-20005, shall be

VACATED.

      As vacating Carter’s conviction on Count 3 may impact the

sentencing guidelines calculation and the appropriate sentence for

                            Page 17 of 18
Counts 1 and 2, the Court finds that a complete resentencing is

appropriate. See United States v. Brazier, No. 16-4258, 2019 WL

3774126, at *4 (7th Cir. Aug. 12, 2019). Accordingly, a

resentencing hearing in Criminal Case No. 04-cr-20005 is hereby

set for October 7, 2019, at 2:30 p.m. Petitioner shall remain in the

custody of the Bureau of Prisons while awaiting his resentencing

hearing. This Case is CLOSED.



ENTER: August 28, 2019


                          /s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 18 of 18
